[COMPANY LOGO] July23, 2015 Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: We were previously principal accountants for Hamilton Bancorp, Inc. (the "Company").On July20, 2015, we were dismissed.We have read the Company's statements included under Item 4.01 of its Form 8-K dated July20, 2015, and we agree with such statements insofar as they pertain to our firm. Very truly yours, /s/Rowles & Company, LLP Rowles & Company, LLP 8100 Sandpiper Circle, Suite 308, Baltimore, Maryland 21236 443-725-5395Fax 443-725-5074 Website:www.Rowles.com
